Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915
Telephone: 424.204.4400

Case

mo OD ON DN WH BP WY NY

NW NO NO NY NO N NWN WN NO YH YH KR KF KF FF KF FF ee
oN DN MN HRW NY KH OD HO WDA DA FP WY NY

 

P:20-cv-02924-DMG-PVC Document 57 Filed 04/30/21 Page 1of3 Page ID #:1199

James A. Mitchell (Admitted Pro Hac Vice)

MitchellJ(@ballardspahr.com
BALLARD SPAHR LLP
1675 Broadway, 19" Floor
New York, NY 10019-5820
Tel: (646) 346-8006
Fax: (212) 223-1942

 

Robert S. Gutierrez (State Bar No. 143223)

GutierrezR@ballardspahr.com
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915
Tel.: 424.204.4400
Fax: 424.204.4350

 

Attorneys for Defendants

DAVID PECKER and WORLDWIDE MEDIA
SERVICES GROUP, INC. (successor in name to

American Media, Inc.)

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DISTRICT

MICHAEL SANCHEZ, an individual,
Plaintiff,
V.

AMERICAN MEDIA, INC., a Delaware
corporation; THE NATIONAL

Sane INC., a Florida corporation;
DA

ID PECKER, an individual;
DYLAN HOWARD, an individual; and
DOES 1 through 10, inclusive,

Defendants.

 

 

DMEAST #44679396 v1

 

Case No. 2:20-cv-02924 DMG (PVCx)

DECLARATION OF ROBERT S.
GUTIERREZ IN SUPPORT OF
DEFENDANTS’ SUPPLEMENTAL
REPLY IN SUPPORT OF SPECIAL
MOTION TO STRIKE

JUDGE: Hon. Dolly M. Gee
CTRM: 8C, 8" Floor

DECLARATION OF ROBERT S. GUTIERREZ IN SUPPORT OF DEFENDANTS’ SUPPLEMENTAL REPLY IN
SUPPORT OF SPECIAL MOTION TO STRIKE

 
Ballard Spahr LLP
2029 Century Park East, Suite 1400

Los Angeles, CA 90067-2915
Telephone: 424.204.4400

Case

Oo CO NYA Dn HR W YN

NO NO WN NH Nb WN NY NHN KN RH HB HR HH HK HF HF Se eS
oN DWN ON BR WN KH DTD HO WDnAN HDB Wn BP WN KF CO

 

P:20-cv-02924-DMG-PVC Document 57 Filed 04/30/21 Page 2 of 3 Page ID #:1200

DECLARATION OF ROBERT S. GUTIERREZ

 

I, Robert S. Gutierrez declare and state as follows:

1. I am an attorney with the law firm of Ballard Spahr LLP, counsel for
Defendants Worldwide Media Services Group, Inc. (““WMSG”) and David Pecker
(collectively “AMI Defendants’) in the above-captioned matter.

2. Ihave personal knowledge of the following facts, and am competent to
Testify in court if called as a witness.

3. Attached hereto as Exhibit A is a true and correct copy of a letter I sent to
Jonathan Jenkins, counsel for Plaintiff Michael Sanchez (“Mr. Sanchez”), on April
7, 2021.

4. Attached hereto as Exhibit B are true and correct copies of pages from the
transcript of the March 25, 2021 deposition of Mr. Sanchez. I attended the
deposition of Mr. Sanchez and heard him give the testimony reflected on the pages
of Exhibit B.

5. Attached hereto as Exhibit C are true and correct copies of pages from the
transcript of the March 26, 2021 deposition of James Robertson. I attended the
deposition of Mr. Robertson and heard him give the testimony reflected on the
pages of Exhibit C.

6. Attached hereto as Exhibit D are true and correct copies of pages from an
October 12, 2018 email from Mr. Sanchez to Dylan Howard (with a cc: to James
Robertson). The two pages that comprise Exhibit D are the first two pages of a
document that was marked as Exhibit 21 at Mr. Sanchez’s March 25, 2021
deposition, and bear the Bates Nos. WMSG-966-WMSG-967.

7. Attached hereto as Exhibit E is a true and correct copy of a January 22,
2019 email from Mr. Sanchez to Dylan Howard that contains an image of a January
22, 2019 National Enquirer article entitled Billionaire Jeff Bezos Buster — See The
Shocking Cheating Photos That Destroyed His Marriage. The document bears
Bates No. SANCHEZ _000234 and was produced by Plaintiff in response to

DMEAST #44679396 vl 1
DECLARATION OF ROBERT S. GUTIERREZ IN SUPPORT OF DEFENDANTS’ SUPPLEMENTAL REPLY IN SUPPORT
OF SPECIAL MOTION TO STRIKE

 

 
Ballard Spahr LLP
2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909
Telephone: 424.204.4400

  
 

 

 

Case |2:20-cv-02924-DMG-PVC Document 57 Filed 04/30/21 Page 3o0f3 Page ID #:1201
1 | Defendants’ First Set of Requests for Production of Documents. The document
2 || was marked as Exhibit 31 at Mr. Sanchez’s March 25, 2021 deposition.

3 I declare under penalty of perjury under the laws of the United States of
4 || America that the foregoing is true and correct.
5 Executed this 29" day of April, 2021, inLos Angeles, California.
6
ROBERT S+GUTIERREZ
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
DMEAST #44679396 v1 2
DECLARATION OF ROBERT 8, GUTIERREZ ere? eae aes SUPPORT

 

 

 
